Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 10, 2019

The Court of Appeals hereby passes the following order:

A19A2086. GREEN v. THE STATE.

      William Green filed a motion to remand, requesting that his appeal be
remanded to the trial court in order to conduct a hearing on his motion complete the
record. During the jury trial, Green sought to introduce a letter into evidence, the
State objected and a bench conference occurred regarding the admission of a letter.
The conference was not transcribed. Following the hearing, the trial court sustained
the objection stating that the letter would not be admitted at that time. The letter was
never admitted into evidence.


      “This is a felony case, and in felony cases the State is responsible for ensuring
that a correct and complete transcript is created, preserved, and provided to the
defendant upon his request.” Johnson v. State, 302 Ga. 188, 192 (3) (a) (805 SE2d
890) (2017). The trial transcript does not contain the bench conference regarding the
admissibility of the letter. When a matter is not transcribed “the State can try to
recreate the transcript under OCGA § 5-6-41 (f) and (g).” Id. at 193 (3) (a) (footnote
omitted). Green filed a motion to complete the record in order to have a transcript
produced by recollection, pursuant to OCGA § 5-6-41 (f). However, the trial court did
not rule on Green’s motion to complete the record, or conduct a hearing pursuant to
OCGA § 5-6-41 (f), prior to ruling on Green’s motion for new trial.


      As the transcript of Green’s felony case is not complete, and Green has
requested that the transcript be completed through OCGA § 5-6-41 (f), we hereby
GRANT his motion and remand this matter to the trial court to conduct a hearing on
Green’s motion to complete the record.



                                     Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               07/10/2019
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.